Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, and 6-7 are amended. Claims 4-5 and 10-12 are cancelled. Claims 8, 13-14 and 20 are withdrawn and currently amended. Claims 9 and 14-18 are withdrawn. Claims 21 and 22 are new. 
Claim Objections
Claims 1, 21 and 22 are objected to because of the following informalities:  power mixture should be powder mixture on the first line of pg. 3 and third line of claims 22 and 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3, 6-7 and 21-22 are dependent on claim 1 and directly/indirectly include all the limitations of claim 1 and, hence, also rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106735219 A) in view of machine translated Japanese Patent JP2018135210 A, herein referred to as JP’210, and Kumar (US 6,066,285). 
Regarding claim 1, Wang depicts an apparatus (figures 1-2) based on selective lasering melting technique for preparing a functionally gradient material, comprising: a laser scanning array lens (see annotated figure 1), and a powder storer (powder supply device; figure 1), a powder scraping plate (19), and a working platform (15), the powder store is proved with two or more partitions [009], which are used to contain different kinds of powder; the bottom of the powder storer is provided with an outlet (2); and the powder scraping plate has a powder laying groove that receives the powder mixture from the powder mixer (see annotated figure 2) and a powder laying blade that is movable along a surface of the working  platform to spread the powder mixture over the working platform (19) [0051]; the laser scanning array lens is disposed above the working platform (annotated figure 2). 
Applicant has amended the claim to include the limitation storage bin has a cross-sectional area that is substantially rectangular in shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the storage bin to a cross sectional area that is substantially rectangular in shape since it has been held that mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. MPEP 2144.04 states it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Wang is silent to the storage bin is provided with an outlet that is substantially rectangular in shape and configured to receive powder from the powder storage and to feed the powder mixture into the powder mixer. Analogous powder art, (JP2018135210 A) depicts a rectangular shape outlet (4) that can feed to a powder mixture (20). Additionally, analogous art, JP ‘210, depicts a substantially rectangular storage bin (2h). Therefore, it is conventionally known to have a rectangular shape outlet and a rectangular powder storage bin. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Further, Wang is silent to powder mixer has rotational axis substantially parallel to an edge of the outlet of the powder storage bin and the powder mixer is disposed under the powder storage bin and is a rotational mixer arranged horizontally; the powder mixed at a gradient ratio remains in the gradient mixed state in the powder mixer. However, analogous art, Kumar, depicts the powder mixer (43) substantially parallel to the edge of the storage bin (41) and the powder mixer is disposed under the powder storage bin and is a rotational mixer arranged horizontally in figure 4. As for the limitation, the powder mixed at a gradient ratio remains in the gradient mixed state in the powder mixer, apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the powder mixer (43) substantially parallel to the edge of the storage bin (41) and disposed under the powder storage bin and arranged horizontally, as taught by Kumar,  since it is conventionally known. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claim 2, Applicant is claiming a storage bin that is cuboid and has a partition wall arranged to diagonally partition the storage bin from top to bottom into two substantially  triangular prism section. JP’210 discloses cuboid shape storage bin (pg.5 paragraph 7) and the partitions can be any direction (pg. 5 paragraph 5) and Wang depicts triangular prims in figure 1. 
Regarding claim 6, Wang teaches the functionally gradient material is a material for metal additive manufacturing [0029].
Regarding claim 7, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 21, Wang teaches having two partition walls, each partition wall having a first edge contacting a first wall of the powder storage bin and a second edge contacting a same position on a second wall of the powder storage bin opposite to the first wall so that the two partition wall partitioning the powder storage bins from top to bottom into three substantially triangular prism sections (see figure 1) but is silent to the cuboidal shape of the storage bin.  JP’210 teaches the powder storage bin is a cuboid (pg.5 paragraph 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the storage bin to a cross sectional area that is cuboidal in shape since it has been held that mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. MPEP 2144.04 states it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 22, Wang teaches having two partition walls, each partition wall having a first edge contacting a first wall of the powder storage bin and a second edge contacting a same position on a second wall of the powder storage bin opposite to the first wall so that the three partition wall partitioning the powder storage bins from top to bottom into four substantially triangular prism sections (see figure 1) but is silent to the cuboidal shape of the storage bin.  JP’210 teaches the powder storage bin is a cuboid (pg.5 paragraph 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the storage bin to a cross sectional area that is cuboidal in shape since it has been held that mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. MPEP 2144.04 states it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106735219 A) in view of machine translated Japanese Patent JP2018135210 A, herein referred to as JP’210, and Kumar (US 6,066,285) and further in view of Swier (US 2020/0230941 A1). 
Regarding claim 3, Wang is silent to the outlet is movable along the bottom of the power storage bin, so that powders from the two or more section exit the outlet. However, analogous powder storage bin art, Swier, teaches an outlet (valve 448) that is movable along a horizonal axis (420) which allows the container to be opened for dispensing material [0104]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet taught by Wang to include a movable outlet, as taught by Swier, allows a greater degree of freedom of movement for the build material container [0104]. 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the newly cited references machine translated Japanese Patent JP2018135210 A, herein referred to as JP’210, and Kumar (US 6,066,285).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743